—Order of the Supreme Court, New York County (Ira Gammerman, J.), entered on or about June 20, 1995, which directed defendant insurer to conduct and conclude its examinations under oath on dates certain or be deemed to have waived such examinations, is unanimously modified, on the law and facts, to permit further reasonable discovery by the defendant, pursuant to the terms of the policy, and otherwise affirmed, without costs or disbursements.
The court’s direction that defendant complete examinations under oath was a proper exercise of discretion given that defendant had still not concluded its investigation or determined the issue of coverage some two and one-half years after the loss. The ruling did not interfere with defendant’s contractual right to such examinations nor bar it from asserting as a defense plaintiffs’ failure to cooperate. However, since it also appears that plaintiffs have refused to comply with examinations under oath and production of some requested documents, we modify to allow defendant to conduct further reasonable discovery deemed necessary pursuant to the policy. Concur— Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.